                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:19-cv-61517-UU/Reid
                                    Criminal No.: 0:98-cr-06128-WJZ-1


ROBERT MARVIN HARRIS,

                  Petitioner,

v.

UNITED STATES OF AMERICA

                  Respondent.

__________________________________/

            ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION

         This Cause is before the Court upon Petitioner’s pro se Motion for Modification of

Sentence Pursuant to 18 U.S.C. § 3582 and Motion to Vacate or Set Aside or Correct Sentence

Pursuant to 28 U.S.C. § 2255 (the “Motion”) (D.E. 1).

         THE COURT has reviewed the Petition and pertinent parts of the record and is otherwise

fully advised in the premises.

         This matter was referred to Magistrate Judge Lisette M. Reid who, on August 15, 2019,

issued a Report (D.E. 5) (the “Report”) recommending that the Motion be (1) dismissed with

respect to Petitioner’s request under 18 U.S.C. § 3582 because a request for sentence reduction is

not properly brought in a civil post-conviction case,1 and (2) dismissed with respect to Petitioner’s



1
 The Report further states that even a proper Section 3582 motion would be “futile” because Petitioner was
convicted of offenses involving cocaine, not cocaine base, as required for resentencing under the First Step Act.
D.E. 5 at 4, 7.

The Report neglects to include the fact that Petitioner previously filed a Section 3582 motion in his underlying
criminal case, which Judge Zloch denied on July 25, 2019. 0:98-cr-06128-WJZ-1, D.E. 251 (“Defendant is not
eligible for relief under the First Step Act because Defendant was not charged with an offense involving cocaine
base. The Court will not alter Defendant’s sentence based on any new arguments in the instant Motion (DE 249) or

                                                          1
request under 28 U.S.C. § 2255 because Petitioner has previously filed multiple motions under

Section 2255 and has not obtained necessary authorization from the Eleventh Circuit to file a

successive motion. D.E. 5 at 1–2. On August 29, 2019, Petitioner timely filed his Objections to the

Report (D.E. 7) (the “Objections”).

          Petitioner first objects to the Report’s assertion that he was convicted of “cocaine, not

cocaine base,” and alleges he was convicted of “cocaine base offenses (crack).” D.E. 7 at 2. Judge

Zloch disagreed when he ruled on Petitioner’s previously filed Section 3582 motion, which is

currently pending appeal. 0:98-cr-06128-WJZ-1, D.E. 251, 252. Petitioner’s second objection, that

the instant Section 2255 motion is not successive, is sufficiently addressed by the Report. D.E. 7

at 3; D.E. 5 at 4–6.

          Upon de novo review, the Court agrees with Magistrate Judge Reid’s recommendations

and concurs in all her findings. Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Report, D.E. 5, is RATIFIED, ADOPTED, and

AFFIRMED; and it is further

          ORDERED AND ADJUDGED that the Objections, D.E. 7, are OVERRULED; and it is

further

          ORDERED AND ADJUDGED that the Petition, D.E. 1, is DISMISSED; and it is further

          ORDERED AND ADJUDGED that no certificate of appealability shall issue; and it is

further

          ORDERED AND ADJUDGED that the case is CLOSED.

          DONE AND ORDERED in Chambers in Miami, Florida, this _9th_ day of September,

2019.


any changes in the law pursuant to the First Step Act.”). The denial of that motion is currently pending appeal. 0:98-
cr-06128-WJZ-1, D.E. 252.

                                                          2
                                   ____________________________
                                   URSULA UNGARO
                                   UNITED STATES DISTRICT JUDGE

copies provided:
Robert Marvin Harris, pro se




                               3
